DETAILED ACTION
This action is in response to the application filed on 10/14/2020.
Claims 2-21 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
4.	Claims 9, 16 and 21 are objected to because of the following informalities:  Claims 9, 16, and 21 all recite “the user” at line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8, 9, 15, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8, 15 and 20, each at line 3 “data items” is not clear whether it refers to “at least some data items” or “a set of data items” in line 4 of claim 2 or different items.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.	Claims 2, 5, 8-10, 12, 15-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 10,838,697 B2 in view of Gustfasson et al. (US Patent 11,030,552 B1) and Tappan et al. (US Patent Application 2015/0186483 A1). Additionally, claims 2, 5, 8-10, 12, 15-18, 20 and 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,127,021 B1 in view of Gustfasson et al. (US Patent 11,030,552 B1) and Tappan et al. (US Patent Application 2015/0186483 A1). Independent claims 2, 10 and 17 of the instant application are obvious in view of patented claim 1 in both patents respectively in that the patented claims contain all the limitations of the instant claims, except that:
Instant claim 2 recites “wherein the first data type comprises geographic data” at line 6;
Instant claim 10 recites “wherein the first data type comprises at least one of dates or times” at line 6;
Instant claim 17 recites “wherein the first data type comprises scalars” at line 6;
Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated in almost every aspect by the patented claims.

Additionally, in an analogous art relating to data analysis, Tappan teaches “wherein a first data type comprises scalars,” see e.g.Fig.3 and associated text, e.g. [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Tappan in order to provide a more efficient method/system of visualizing and grouping analyzed data types.
Furthermore, dependent claims 5, 8, 9, 12, 15, 16, 18, 20 and 21 of the instant application are obvious in view of claims 1, 2 and 10 of patent 10,838,697 and claims 1-5 and 7 of patent 10,127,021 in that the claims of both patents contain all of the limitations of the instant claims. Therefore, Claims 2, 5, 8-10, 12, 15-18, 20 and 21 of the instant application are not patently distinct from the patented claims and as such are unpatentable for obvious-type double patenting.


17/070207 (Instant Application)
US PATENT 10,838,697
US Patent 
10,127,021
2. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items, wherein the first data type comprises geographic data; 

selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map, and wherein the first visualization type comprises at least one of: map, heat map, or geographic map; 




generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items; and 

causing display of the first displayable data visualization.
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine one or more attributes of the set of data items; 



selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; 







generating a first plurality of displayable data visualizations based at least in part on a portion of the set of data items and at least some of the first one or more data visualization types; 


causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is displayed as a thumbnail and is manipulable to allow user interactivity with at least a portion of the set of data items, and is further is selectable to cause display of an enlarged version of the first displayable data visualization that is also 
Claim 9: The computer system of claim 8, wherein the one or more attributes include a type of the set of data items 
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: receiving an indication of a set of data items; automatically analyzing at least some data items of the set of data items to determine one or more attributes of the set of data items; 


selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types comprise a plurality of built in formats for displaying and visualizing sets of data items, and wherein the plurality of data visualization types includes at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; applying the set of data items to the first one or more data visualization types to generate a first plurality of displayable data visualizations; 





causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least a second displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least the second 

Claim 3: The computer implemented method of claim 1, wherein the one or more attributes include a type of the set of data items
Claim 5
Claim 10
Claim 7
Claim 8
Claim 1
Claim 1
Claim 9
Claim 2
Claim 2, 4, 5
Claim 10
Claim 1
Claim 1
Claim 12
Claim 10
Claim 7
Claim 15
Claim 1
Claim 1
Claim 16
Claim 2
Claim 2, 4, 5
Claim 17
Claim 1
Claim 1
Claim 18
Claim 10
Claim 7
Claim 20
Claim 1
Claim 7
Claim 21
Claim 2
Claims 2, 4, 5


.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 2, 5-7 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gustafsson (US Patent 11,030,552 B1).
As to claim 2, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises geographic data (and col.5 lines 47-61), 
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: map, heat map, or geographic map (See e.g. col.8 lines 55-62), generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

As to claim 5, Gustafsson teaches the computer-implemented method of Claim 2, wherein the set of data items includes one or more column headers, and wherein the first data type is determined, at least in part, based on the one or more column headers (See e.g. col.4 lines 59-64 and col.5 lines 47-61).

As to claim 6, Gustafsson teaches the computer-implemented method of Claim 2, wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items (see e.g. col.7 lines 31-37).

As to claim 7, Gustafsson teaches the computer-implemented method of Claim 2, wherein the first data type is determined, at least in part, based on another attribute of at least a portion of the set of data items (see e.g. col. 6 lines 32-44).

As to claim 10, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises at least one dates or times (and col.5 lines 47-61), 
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: time series or calendar (See e.g. col.6 lines 53-56), 
generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).
As to claim 11, Gustafsson teaches the computer-implemented method of Claim 10, wherein the first displayable data visualization comprises time series, including a time series plot (See e.g. col.6 lines 53-56).
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above. 
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of
claim 6, and therefore, is rejected for the reasons stated above 
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 7, and therefore, is rejected for the reasons stated above.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Stolte et al. (US Patent Application Publication 2009/0319556 A1).
As to claim 3, Gustafsson teaches the limitations of claim 1, but does not specifically teach wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates.
In an analogous art of data analysis, however, Stolte teaches wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates (see e.g. [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.
As to claim 4, Stolte further teaches wherein the geographic data comprises geographic abbreviations (see Fig.2A and associated text, e.g. [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.
s 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskaran et al. (US Patent Application Publication 2013/0275904 A1).
As to claim 8, Gustafsson teaches the limitations of claim 2, but does not specifically teach receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization.
In an analogous art of data visualization, however, Bhaskaran teaches receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization (See e.g. [0021] and [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.
As to claim 9, Bhaskaran wherein the user input modifying data items comprises at least one of: combining the data items with one or more other data items, receiving and applying a query of the set of data items, or receiving and filtering based on a selection of particular data items or types of data items of interest to the user (see Figs: 7, 8 and associated text, e.g. [0044] and [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of

As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.

13.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Tappan et al (US Patent Application Publication 2015/0186483 A1).
As to claim 17, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66),
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: scatter plot, line plot, chart, or graph (See e.g. col.8 lines 55-62),
 generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein the first data type comprises scalars.

In an analogous art of data analysis, however, Tappan teaches wherein a first data type comprises scalars (see e.g.Fig.3 and associated text, e.g. [0037]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of the patented claims to incorporate/implement the limitations as taught by Tappan in order to provide a more efficient method/system of visualizing and grouping analyzed data types.

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 6, and therefore, is rejected for the reasons stated above.

14.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Tappan, as applied to claim 17 above, and further in view of Bhaskaran.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.
As to claim 21, the limitations of claim 21 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192